
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.56


Execution Copy


FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


        This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), made and entered into as of August 12, 2004, effective as of
July 30, 2004, is by and among LECG, LLC, a California limited liability company
(the "Borrower"), the banks which are signatories hereto (each individually, a
"Bank," and collectively, the "Banks"), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as one of the Banks, and as administrative agent
for the Banks (in such capacity, the "Agent")


RECITALS


        1.     The Agent, the Banks and the Borrower entered into an Amended and
Restated Credit Agreement dated as of March 31, 2003, as amended by a First
Amendment to Amended and Restated Credit Agreement dated as of August 18, 2003,
a Second Amendment to Amended and Restated Credit Agreement dated as of
November 12, 2003 and a Third Amendment to Amended and Restated Credit Agreement
dated as of April 15, 2004 (as amended, the "Credit Agreement").

        2.     The Borrower has requested that the Banks agree to amend certain
provisions of the Credit Agreement and the Banks have agreed to such amendments,
subject to the terms and conditions set forth in this Amendment.


AGREEMENT


        NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby covenant
and agree to be bound as follows:

        Section 1. Capitalized Terms.    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement, unless the context shall otherwise require.

        Section 2. Amendments.    The Credit Agreement is hereby amended as
follows:

        2.1   Definitions. Section 1.1 of the Credit Agreement is amended by
amending the definitions of "Letter of Credit" and "Permitted Acquisitions" to
read in their entireties as follows:

        "Letter of Credit": An irrevocable letter of credit issued by a Letter
of Credit Bank pursuant to this Agreement for the account of the Borrower.

        "Permitted Acquisitions": Any acquisition by the Borrower of all or
substantially all (or such other amounts that constitute a controlling interest)
of the Equity Interests of, or all or substantially all of the assets of,
Persons conducting businesses similar to those of the Borrower, as long as
(i) the Agent is notified of such Acquisition not less than 15 days in advance
and is provided with such information as the Agent may request on the acquired
business, (ii) the Borrower has not less than $5,000,000 of unused availability
under the Revolving Note after making such acquisition, (iii) the Borrower has
cash or additional unused availability under the Revolving Note of not less than
$5,000,000 after making such acquisition, and (iv) the total consideration paid
by the Borrower in connection with such acquisitions does not exceed
(x) $20,000,000 in the aggregate for the period of August 1, 2004 through
December 31, 2004, and (y) commencing on January 1, 2005, $20,000,000 in the
aggregate in any fiscal year of the Borrower; provided that any deferred
payments shall be included in the determination of total consideration for
purposes of this clause (iv) at the time payments are actually made. For
purposes of the foregoing, "total consideration" shall mean, without
duplication, cash or other consideration paid, the fair market value of property
or stock exchanged (or the face amount, if preferred stock), the total amount of
any deferred payments or purchase money debt, all seller financing of

--------------------------------------------------------------------------------






Permitted Acquisitions, and the total amount of any Indebtedness assumed or
undertaken in such transactions.

        Section 1.1 of the Credit Agreement is further amended by adding the
definition of "Letter of Credit Bank" thereto in the appropriate alphabetical
order to read in its entirety as follows:

        "Letter of Credit Bank": The Agent, LaSalle Bank National Association,
or, from time to time, a Bank approved by such Bank, the Borrower and the Agent
that issues letters of credit, in its capacity as such issuer.

        2.2   Letter of Credit Bank. Sections 2.8, 2.9, 2.11 and 2.12 of the
Credit Agreement are amended by deleting each reference to "Agent" as it appears
therein and by substituting "Letter of Credit Bank" in lieu thereof.

        2.3   Loans to Cover Unpaid Drawings. Section 2.14 of the Credit
Agreement is amended to read in its entirety as follows:

        Section 2.14 Loans to Cover Unpaid Drawings. Whenever any Unpaid Drawing
exists for which there are not then funds in the Holding Account to cover the
same, the Agent shall give the other Banks notice to that effect, specifying the
amount thereof, in which event each Bank is authorized (and the Borrower does
here so authorize each Bank) to, and shall, make a Revolving Loan (as a Prime
Rate Advance) to the Borrower in an amount equal to such Bank's Revolving
Percentage of the amount of the Unpaid Drawing. The Agent shall notify each Bank
by 11:00 A.M. (Minneapolis time) on the date such Unpaid Drawing occurs of the
amount of the Revolving Loan to be made by such Bank. Notices received after
such time shall be deemed to have been received on the next Business Day. Each
Bank shall then make such Revolving Loan (regardless of noncompliance with the
applicable conditions precedent specified in Article III hereof and regardless
of whether an Event of Default then exists) and each Bank shall provide the
Agent with the proceeds of such Revolving Loan in Immediately Available Funds,
at the office of the Agent, not later than 2:00 P.M. (Minneapolis time) on the
day on which such Bank received such notice (or, in the case of notices received
after 11:00 A.M. (Minneapolis time) is deemed to have received such notice). The
Agent shall apply the proceeds of such Revolving Loans directly to reimburse the
Letter of Credit Bank for such Unpaid Drawing. If any portion of any such amount
paid to the Agent should be recovered by or on behalf of the Borrower from the
Letter of Credit Bank in bankruptcy, by assignment for the benefit of creditors
or otherwise, the loss of the amount so recovered shall be ratably shared
between and among the Banks in the manner contemplated by Section 8.10 hereof.
If at the time the Banks make funds available to the Agent pursuant to the
provisions of this Section, the applicable conditions precedent specified in
Article III shall not have been satisfied, the Borrower shall pay to the Agent
for the account of the Banks interest on the funds so advanced at a floating
rate per annum equal to the sum of the Prime Rate plus the Applicable Revolving
Loan Margin for Prime Rate Advances plus two percent (2.00%). If for any reason
any Bank is unable to make a Revolving Loan to the Borrower to reimburse the
Letter of Credit Bank for an Unpaid Drawing, then such Bank shall immediately
purchase from the Letter of Credit Bank a risk participation in such Unpaid
Drawing, at par, in an amount equal to such Bank's Revolving Percentage of the
Unpaid Drawing.

        2.4   Letter of Credit Fees. Section 2.16 of the Credit Agreement is
amended to read in its entirety as follows:

        Letter of Credit Fees. For each Letter of Credit issued or renewed, the
Borrower shall pay to the Agent for the ratable account of the Banks, in advance
on the date of issuance, a fee (a "Letter of Credit Fee") in an amount
determined by applying a per annum rate equal to the Applicable Revolving Loan
Margin for LIBOR Rate Advances to the original face amount of the Letter of
Credit for the period from the date of issuance or renewal to the scheduled
expiration

2

--------------------------------------------------------------------------------






date of such Letter of Credit. In addition to the Letter of Credit Fee, the
Borrower shall pay to the Letter of Credit Bank, on demand, all issuance,
amendment, drawing and other fees regularly charged by the Letter of Credit Bank
to its letter of credit customers and all out-of-pocket expenses incurred by the
Letter of Credit Bank in connection with the issuance, amendment, administration
or payment of any Letter of Credit. With respect to Letters of Credit issued by
the Agent, the Borrower shall pay to the Agent (i) upon issuance or renewal of
each Letter of Credit issued from and after the Closing Date, for the account of
the Agent a "fronting fee" in the amount of 0.125% times the amount available to
be drawn upon such Letter of Credit and (ii) for the account of the Agent, on
demand, all issuance, amendment, drawing and other fees regularly charged by the
Agent to its letter of credit customers and all out-of-pocket expenses incurred
by the Agent in connection with the issuance, amendment, administration or
payment of any Letter of Credit.

        2.5   Representations and Warranties. The introductory paragraph to
Article IV of the Credit Agreement is amended to read in its entirety as
follows:

        To induce the Banks to enter into this Agreement and to make Loans
hereunder and to induce the Letter of Credit Bank to issue Letters of Credit,
the Borrower represents and warrants to the Banks and the Letter of Credit Bank:

        2.6   Affirmative Covenants. The introductory paragraph to Article V of
the Credit Agreement is amended to read in its entirety as follows:

        Until any obligation of the Banks hereunder to make the Term Loans and
Revolving Loans and of the Letter of Credit Bank to issue Letters of Credit
shall have expired or been terminated and the Notes and all of the other
Obligations have been paid in full and all outstanding Letters of Credit shall
have expired or the liability of the Letter of Credit Bank thereon shall have
otherwise been discharged, unless the Letter of Credit Bank and the Majority
Banks shall otherwise consent in writing, the Borrower agrees that:

        2.7   Negative Covenants. The introductory paragraph to Article VI of
the Credit Agreement is amended to read in its entirety as follows:

        Until any obligation of the Banks hereunder to make the Term Loans and
Revolving Loans and of the Letter of Credit Bank to issue Letters of Credit
shall have expired or been terminated and the Notes and all of the other
Obligations have been paid in full and all outstanding Letters of Credit shall
have expired or the liability of the Letter of Credit Bank thereon shall have
otherwise been discharged, unless the Letter of Credit Bank and the Majority
Banks shall otherwise consent in writing, the Borrower agrees that:

        2.8   Investments. Section 6.12(g) of the Credit Agreement is amended to
read in its entirety as follows:

        (g)   Permitted Acquisitions;

        2.9   Indebtedness. Section 6.13 of the Credit Agreement is amended by
(a) deleting the clause "and" as it appears at the end of subsection (l) thereof
and by substituting in lieu thereof a semi-colon, (b) by deleting the period at
the end of subsection (m) thereof and by substituting in lieu thereof the clause
"; and", and (c) by inserting the following new subsection (n) at the end
thereof:

        (n)   Indebtedness consisting of any deferred payments (whether
contingent, guaranteed or otherwise) or purchase money debt payable in
connection with Permitted Acquisitions, provided that neither the Borrower nor
any Subsidiary will make any payments on such deferred payments or purchase
money debt if any Event of Default is continuing or would result therefrom.

3

--------------------------------------------------------------------------------



        2.10 Events of Default. Section 7.1(a) of the Credit Agreement is
amended to read in its entirety as follows:

        (a)   The Borrower shall fail to make when due, whether by acceleration
or otherwise, any payment of principal of or interest on any Note or any other
Obligation required to be made to the Agent, the Letter of Credit Bank or any
Bank pursuant to this Agreement and, in the case of any such failure to make any
payment of interest or fees hereunder, such failure shall continue unremedied
for 3 Business Days.

        2.11 Schedule of Subsidiaries. Schedule 4.19 of the Credit Agreement is
hereby amended to read as set forth in Exhibit A hereto, which Exhibit A is
hereby made a part of the Credit Agreement as Schedule 4.19 thereto.

        Section 3. Amendment to the Borrower Security Agreement.    Schedule I
to the Borrower's Security Agreement is hereby amended to read as set forth in
Exhibit B hereto, which Exhibit B is hereby made part of such Security Agreement
as Schedule I thereto.

        Section 4. Effectiveness of Amendments.    The amendments contained in
this Amendment shall become effective upon delivery by the Borrower of, and
compliance by the Borrower with, the following:

        4.1   This Amendment, duly executed by the Borrower.

        4.2   A Security Agreement, in the form of Exhibit C hereto, duly
executed by Silicon Valley Expert Witness Group, Inc., a California Corporation
("Silicon Valley").

        4.3   A Guaranty, in the form of Exhibit D hereto, duly executed by
Silicon Valley.

        4.4   A Reaffirmation of Guaranty and Security Agreement, in the form of
Exhibit E hereto, duly executed by each of the Parent, LECG Funding and LECG
Canada Holding, Inc.

        4.5   A copy of the company resolutions of the Borrower authorizing the
execution, delivery and performance of this Amendment certified as true and
accurate by its Secretary or Assistant Secretary, along with a certification by
such Secretary or Assistant Secretary (i) certifying that there has been no
amendment to the organizational documents of the Borrower since true and
accurate copies of the same were delivered to the Agent with a certificate of
the Secretary of the Borrower dated April 15, 2004, (ii) certifying as to true
and accurate copies of the resolutions of the governing body of the Borrower
authorizing the execution and delivery of this Amendment and each other document
or instrument in connection with this Amendment (collectively, the "Amendment
Documents") to be executed by the Borrower, and (iii) identifying each officer
of the Borrower authorized to execute the Amendment Documents, and, if specimens
of such officers' signatures were not previously provided to the Agent,
certifying as to specimens of such officers' signatures and such officers'
incumbency in such offices as such officers hold.

        4.6   A copy of the corporate resolutions of Silicon Valley authorizing
the execution, delivery and performance of Silicon Valley's Security Agreement
and Guaranty certified as true and accurate by its Secretary or Assistant
Secretary, along with a certification by such Secretary or Assistant Secretary
(i) certifying as to true and correct copies of the organizational documents of
Silicon Valley, (ii) certifying as to true and accurate copies of the
resolutions of the governing body of Silicon Valley authorizing the execution
and delivery of Silicon Valley's Guaranty and Security Agreement and each other
document or instrument to be executed by Silicon Valley in connection with this
Amendment, and (iii) identifying each officer of Silicon Valley authorized to
execute Silicon Valley's Security Agreement and Guaranty and any other
instrument or agreement executed by Silicon Valley in connection with this
Amendment, and certifying as to specimens of such officer's signature and such
officer's incumbency in such offices as such officer holds.

4

--------------------------------------------------------------------------------






        4.7   A good standing certificate for Silicon Valley in the jurisdiction
of its organization, issued at a date acceptable to the Agent.

        4.8   UCC searches for Silicon Valley, issued as of a date acceptable to
the Agent.

        4.9   The Borrower shall have satisfied such other conditions as
specified by the Agent, including payment of all unpaid legal fees and expenses
incurred by the Agent through the date of this Amendment in connection with the
Credit Agreement, the Security Documents and the Amendment Documents.

        Section 5. Reserved.    

        Section 6. Representations, Warranties, Authority, No Adverse Claim.    

        6.1   Reassertion of Representations and Warranties, No Default. The
Borrower hereby represents that on and as of the date hereof and after giving
effect to this Amendment all of the representations and warranties contained in
the Credit Agreement are true, correct and complete in all respects as of the
date hereof as though made on and as of such date, except for changes permitted
by the terms of the Credit Agreement as amended by this Amendment and there will
exist no Default or Event of Default under the Credit Agreement as amended by
this Amendment on such date which has not been waived by the Banks.

        6.2   Authority, No Conflict, No Consent Required. The Borrower
represents and warrants that the Borrower has the power and legal right and
authority to enter into the Amendment Documents and has duly authorized as
appropriate the execution and delivery of the Amendment Documents and other
agreements and documents executed and delivered by the Borrower in connection
herewith or therewith by proper company action, and none of the Amendment
Documents nor the agreements contained herein or therein contravenes or
constitutes a default under any agreement, instrument or indenture to which the
Borrower is a party or a signatory or a provision of the Borrower's articles of
organization, Bylaws or any other agreement or requirement of law, or results in
the imposition of any Lien on any of its property under any agreement binding on
or applicable to the Borrower or any of its property except, if any, in favor of
the Agent and the Banks. The Borrower represents and warrants that no consent,
approval or authorization of or registration or declaration with any Person,
including but not limited to any governmental authority, is required in
connection with the execution and delivery by the Borrower of the Amendment
Documents or other agreements and documents executed and delivered by the
Borrower in connection therewith or the performance of obligations of the
Borrower therein described, except for those which the Borrower has made,
obtained or provided and as to which the Borrower has delivered certified copies
of documents evidencing each such action to the Agent and the Banks.

        6.3   No Adverse Claim. The Borrower warrants, acknowledges and agrees
that no events have been taken place and no circumstances exist at the date
hereof which would give the Borrower a basis to assert a defense, offset or
counterclaim to any claim of the Agent or the Banks with respect to the
Obligations.

        Section 7. Affirmation of Credit Agreement, Further References,
Affirmation of Security Interest.    The Agent, each Bank and the Borrower each
acknowledge and affirm that the Credit Agreement, as hereby amended, is hereby
ratified and confirmed in all respects and all terms, conditions and provisions
of the Credit Agreement, except as amended by this Amendment, shall remain
unmodified and in full force and effect. All references in any document or
instrument to the Credit Agreement are hereby amended and shall refer to the
Credit Agreement as amended by this Amendment. The Borrower confirms to the
Agent and the Banks that the Obligations are and continue to be secured by the
security interest granted by the Borrower in favor of the Agent and the Banks
under the Security

5

--------------------------------------------------------------------------------



Agreement, and all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
the Borrower under such documents and any and all other documents and agreements
entered into with respect to the obligations under the Credit Agreement are
incorporated herein by reference and are hereby ratified and affirmed in all
respects by the Borrower.

        Section 8. Merger and Integration, Superseding Effect.    This
Amendment, from and after the date hereof, embodies the entire agreement and
understanding between the parties hereto and supersedes and has merged into this
Amendment all prior oral and written agreements on the same subjects by and
between the parties hereto with the effect that this Amendment, shall control
with respect to the specific subjects hereof and thereof.

        Section 9. Severability.    Whenever possible, each provision of this
Amendment and the other Amendment Documents and any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto
shall be interpreted in such manner as to be effective, valid and enforceable
under the applicable law of any jurisdiction, but, if any provision of this
Amendment, the other Amendment Documents or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be held to be prohibited, invalid or unenforceable under the applicable law,
such provision shall be ineffective in such jurisdiction only to the extent of
such prohibition, invalidity or unenforceability, without invalidating or
rendering unenforceable the remainder of such provision or the remaining
provisions of this Amendment, the other Amendment Documents or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto in such jurisdiction, or affecting the effectiveness, validity
or enforceability of such provision in any other jurisdiction.

        Section 10. Successors.    The Amendment Documents shall be binding upon
the Borrower, the Agent and the Banks and their respective successors and
assigns, and shall inure to the benefit of the Borrower, the Agent and the Banks
and the successors and assigns of the Agent and the Banks.

        Section 11. Legal Expenses.    As provided in Section 9.2 of the Credit
Agreement, the Borrower agrees to reimburse the Agent upon demand for all
reasonable out-of-pocket expenses (including filing and recording costs and
fees, charges and disbursements of outside counsel to the Agent (determined on
the basis of such counsel's generally applicable rates, which may be higher than
the rates such counsel charges the Agent in certain matters) and/or the
allocated costs of in-house counsel incurred from time to time) incurred in
connection with the negotiation, preparation, enforcement and collection of this
Amendment and the Loan Documents and all other documents negotiated and prepared
in connection with this Amendment and the Loan Documents.

        Section 12. Headings.    The headings of various sections of this
Amendment have been inserted for reference only and shall not be deemed to be a
part of this Amendment.

        Section 13. Counterparts.    The Amendment Documents may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document, and either party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement.

        Section 14. Governing Law.    THE AMENDMENT DOCUMENTS SHALL BE GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO
CONFLICT OF LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.

[Remainder of page is intentionally left blank.]

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date and year first above written.

    LECG, LLC
 
 
By:
/s/  J. GEOFFREY COLTON      

--------------------------------------------------------------------------------

J. Geoffrey Colton     Title: Director of Finance
 
 
U.S. BANK NATIONAL ASSOCIATION, In its individual corporate capacity and as
Agent
 
 
By:
/s/  EREZ LEVI      

--------------------------------------------------------------------------------

    Title: Assistant Vice President

--------------------------------------------------------------------------------


 
 
LASALLE BANK NATIONAL ASSOCIATION
 
 
By:
/s/  PATRICK J. O'TOOLE      

--------------------------------------------------------------------------------

    Title: Vice President

--------------------------------------------------------------------------------

S-1

--------------------------------------------------------------------------------






EXHIBIT A TO
FOURTH AMENDMENT TO
AMENDED AND RESTATED
CREDIT AGREEMENT


Schedule 4.19

Subsidiaries

[To be furnished by the Borrower]

Exh A-1

--------------------------------------------------------------------------------



GRAPHIC [g546359.jpg]

Exh A-2

--------------------------------------------------------------------------------






EXHIBIT B TO
FOURTH AMENDMENT TO
AMENDED AND RESTATED
CREDIT AGREEMENT


Schedule I to
Amended and Restated
Security Agreement
(Borrower)

Pledged Equity and Debt

PLEDGED STOCK    
Stock Issuer:
 
LECG Limited (UK) Certificate No.:   1 No. of Shares:   650 of £1 each Class of
Stock:   Capital
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *
  *  *  *  *  *  *  *  *  *
Stock Issuer:
 
LECG Limited (NZ) Certificate No.:   One No. of Shares:   66 Class of Stock:  
Ordinary
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *
  *  *  *  *  *  *  *  *  *
Stock Issuer:
 
LECG Canada Holding, Inc. Certificate No.:   1 No. of Shares:   5,000 Class of
Stock:   Common
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *
  *  *  *  *  *  *  *  *  *
Stock Issuer:
 
LECG Holding Company (UK) Limited Certificate No.:   4 No. of Shares:   65 of £1
each Class of Stock:   Ordinary
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *
  *  *  *  *  *  *  *  *  *
Stock Issuer:
 
LECG Korea LLC
(No Membership Units Issued)
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *
  *  *  *  *  *  *  *  *  *
Stock Issuer:
 
Silicon Valley Expert Witness Group, Inc. Certificate No.:   15 No. of Shares:  
1,000,000 Class of Stock:   Common

PLEDGED MEMBER INTERESTS

None.

PLEDGED PARTNERSHIP INTERESTS

None.

PLEDGED DEBT

None.

*****

Exh B-1

--------------------------------------------------------------------------------






EXHIBIT C TO
FOURTH AMENDMENT TO
AMENDED AND RESTATED
CREDIT AGREEMENT


FORM OF SECURITY AGREEMENT

Exh C-1

--------------------------------------------------------------------------------



Execution Copy

SECURITY AGREEMENT

        THIS SECURITY AGREEMENT, made and entered into as of August 12, 2004,
effective as of July 30, 2004, is made and given by SILICON VALLEY EXPERT
WITNESS GROUP, INC., a corporation organized under the laws of the State of
California (the "Grantor"), to U.S. BANK NATIONAL ASSOCIATION, a national
banking association, as administrative agent for the banks (the "Banks") from
time to time party to the Credit Agreement defined below (the "Secured Party").

RECITALS

        A.    LECG, LLC (the "Borrower"), the Secured Party, the Banks and
LaSalle Bank National Association, as documentation agent for the Banks, have
entered into an Amended and Restated Credit Agreement dated as of March 31, 2003
(as the same has been and may hereafter be amended, supplemented, extended,
restated, or otherwise modified from time to time, the "Credit Agreement")
pursuant to which the Banks have agreed to extend to the Borrower certain credit
accommodations consisting of certain revolving loans and term loans.

        B.    Pursuant to a Guaranty dated concurrently herewith in favor of the
Secured Party and the Banks (as the same may be amended, supplemented, extended,
restated, or otherwise modified from time to time, the "Guaranty"), the Grantor
has absolutely and unconditionally guaranteed all of the Borrower's obligations
under the Credit Agreement.

        C.    It is a condition precedent to the obligation of the Banks to
continue credit accommodations pursuant to the terms of the Credit Agreement
that this Agreement be executed and delivered by the Grantor.

        D.    The Grantor is a wholly-owned subsidiary of the Borrower.

        E.    The Grantor finds it advantageous, desirable and in its best
interests to comply with the requirement that it execute and deliver this
Security Agreement to the Secured Party.

        NOW, THEREFORE, in consideration of the premises and in order to induce
the Banks to enter into the Credit Agreement and to extend credit accommodations
to the Borrower thereunder, the Grantor hereby agrees with the Secured Party for
itself and for the Banks' benefit as follows:

        Section 1. Defined Terms.

        1(a) As used in this Agreement, the following terms shall have the
meanings indicated:

        "Account" means a right to payment of a monetary obligation, whether or
not earned by performance, (i) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered
or to be rendered, (iii) for a policy of insurance issued or to be issued,
(iv) for a secondary obligation incurred or to be incurred, (v) for energy
provided or to be provided, (vi) for the use or hire of a vessel under a charter
or other contract, (vii) arising out of the use of a credit or charge card or
information contained on or for use with the card, or (viii) as winnings in a
lottery or other game of chance operated, sponsored, licensed or authorized by a
State or governmental unit of a State, or person licensed or authorized to
operate the game by a State or governmental unit of a State. The term includes
health-care insurance receivables.

        "Account Debtor" shall mean a Person who is obligated on or under any
Account, Chattel Paper, Instrument or General Intangible.

        "Borrower" shall have the meaning given to such term in Recital A
hereof.

        "Chattel Paper" shall mean a record or records that evidence both a
monetary obligation and a security interest in specific goods, a security
interest in specific goods and software used in the goods, a security interest
in specific goods and license of software used in the goods, a lease of specific
goods, or a lease of specific goods and license of software used in the goods.

--------------------------------------------------------------------------------






        "Collateral" shall mean all property and rights in property now owned or
hereafter at any time acquired by the Grantor in or upon which a Security
Interest is granted to the Secured Party by the Grantor under this Agreement.

        "Control" shall have the meaning given to such term in Section 8-106 of
the Uniform Commercial Code in effect in the State of Minnesota as of the date
of this Agreement.

        "Deposit Account" shall mean any demand, time, savings and passbook, or
similar accounts maintained with any bank.

        "Document" shall mean a document of title or a warehouse receipt.

        "Equipment" shall mean all machinery, equipment, motor vehicles,
furniture, furnishings and fixtures, including all accessions, accessories and
attachments thereto, and any guaranties, warranties, indemnities and other
agreements of manufacturers, vendors and others with respect to such Equipment.

        "Equity Interests" shall mean all shares, interests, participation or
other equivalents, however designated, of or in a corporation, a limited
liability company, a general partnership, a limited liability partnership or a
limited partnership, whether or not voting, including but not limited to common
stock, member interests, warrants, partnership interests, preferred stock,
convertible debentures, and all agreements, instruments and documents
convertible, in whole or in part, into any one or more or all of the foregoing.

        "Event of Default" shall have the meaning given to such term in
Section 21 hereof.

        "Financing Statement" shall have the meaning given to such term in
Section 4 hereof.

        "Foreign Subsidiary" shall mean any corporation that is a foreign
corporation, as defined in Section 7701(a)(5) of the Internal Revenue Code of
1986, more than 50 percent of (i) the total combined voting power of all classes
of stock of such corporation entitled to vote, or (ii) the total value of the
stock of such corporation, is directly or indirectly owned by the Borrower.

        "Fixtures" shall mean goods that have become so related to particular
real property that an interest in them arises under real property law.

        "General Intangibles" shall mean any personal property (other than
goods, Accounts, Chattel Paper, Deposit Accounts, Documents, Instruments,
Investment Property, Letter of Credit Rights and money) including things in
action, contract rights, payment intangibles, software, corporate and other
business records, limited liability company interests, partnership interests,
inventions, designs, patents, patent applications, service marks, trademarks,
tradenames, trade secrets, internet domain names, engineering drawings, good
will, registrations, copyrights, licenses, franchises, customer lists, tax
refund claims, royalties, licensing and product rights, rights to the retrieval
from third parties of electronically processed and recorded data and all rights
to payment resulting from an order of any court.

        "Guaranty" shall have the meaning given to such term in Recital B
hereof.

        "Initial Pledged Collateral" shall mean the Pledged Equity Interests and
the Pledged Debt.

        "Instrument" shall mean a negotiable instrument or any other writing
which evidences a right to the payment of a monetary obligation and is not
itself a security agreement or lease and is of a type which is transferred in
the ordinary course of business by delivery with any necessary endorsement or
assignment.

        "Inventory" shall mean goods, other than farm products, which are leased
by a person as lessor, are held by a person for sale or lease or to be furnished
under a contract of service, are furnished by a person under a contract of
service, or consist of raw materials, work in process, or

2

--------------------------------------------------------------------------------






materials used or consumed in a business or incorporated or consumed in the
production of any of the foregoing and supplies, in each case wherever the same
shall be located, whether in transit, on consignment, in retail outlets,
warehouses, terminals or otherwise, and all property the sale, lease or other
disposition of which has given rise to an Account and which has been returned to
the Grantor or repossessed by the Grantor or stopped in transit.

        "Investment Property" shall mean a security, whether certificated or
uncertificated, a security entitlement, a securities account and all financial
assets therein, a commodity contract or a commodity account.

        "Letter of Credit Right" shall mean a right to payment or performance
under a letter of credit, whether or not the beneficiary has demanded or is at
the time entitled to demand payment or performance.

        "Lien" shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of the lessors under capitalized leases), in, of or on
any assets or properties of the Person referred to.

        "Obligations" shall mean (a) all indebtedness, liabilities and
obligations of the Grantor to the Banks or the Secured Party of every kind,
nature or description under the Guaranty, (b) all liabilities of the Grantor
under this Agreement, and (c) in all of the foregoing cases whether due or to
become due, and whether now existing or hereafter arising or incurred.

        "Person" shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

        "Pledged Collateral" shall mean collectively (a) the Initial Pledged
Collateral and the certificates and instruments representing the Initial Pledged
Collateral, and all dividends, interest, principal, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Initial Pledged Collateral,
(b) all additional shares of stock, member interests, partnership interests and
debt of any issuer of or obligor upon the Initial Pledged Collateral from time
to time acquired by the Grantor in any manner, and the certificates and
instruments representing such additional shares, member interest, partnership
interests and debt, and all dividends, interest, principal, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares, member
interests, partnership interests and debt, and (c) any and all collateral
security now or hereafter securing all or any items of the Pledged Debt or
securing all or any items of any additional debt described in clause (c) above
(including after-acquired security), and agreements granting such security (the
"Related Collateral"), and all rights, remedies, powers and privileges of the
Grantor under all of the foregoing.

        "Pledged Debt" shall mean the indebtedness described in Schedule I
hereto and issued by the obligors named therein.

        "Pledged Equity Interests" shall mean the Equity Interests, if any,
described in Schedule I hereto issued by the corporations, limited liability
companies and partnerships named therein, including (a) the Grantor's capital
account, if any, relating to the issuers of such Equity Interests, (b) the
entire economic and voting interest of the Grantor as a shareholder, member of
partner, as applicable in the issuers of such Equity Interest and (c) the
Grantor's interest in the organizational documents of the issuers of such Equity
Interests.

        "Related Collateral" shall have the meaning given to such term in the
definition of "Pledged Collateral" herein.

3

--------------------------------------------------------------------------------



        "Securities Account" shall have the meaning given to such term in
Section 8-501 the Uniform Commercial Code in effect in the State of Minnesota as
of the date of this Agreement.

        "Security Interest" shall have the meaning given such term in Section 2
hereof.

        1(b) All other terms used in this Agreement which are not specifically
defined herein shall have the meaning assigned to such terms in Article 9 of the
Uniform Commercial Code as adopted in the State of Minnesota.

        1(c) Unless the context of this Agreement otherwise clearly requires,
references to the plural include the singular, the singular, the plural and "or"
has the inclusive meaning represented by the phrase "and/or." The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The words "hereof," "herein," "hereunder" and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. References to Sections are
references to Sections in this Security Agreement unless otherwise provided.

        Section 2. Grant of Security Interest. As security for the payment and
performance of all of the Obligations, the Grantor hereby grants to the Secured
Party for itself and for the benefit of the Banks a security interest (the
"Security Interest") in all of the Grantor's right, title, and interest in and
to the following, whether now or hereafter owned, existing, arising or acquired
and wherever located:

        2(a) All Accounts.

        2(b) All Chattel Paper.

        2(c) All Deposit Accounts.

        2(d) All Documents.

        2(e) All Equipment.

        2(f)  All Fixtures.

        2(g) All General Intangibles.

        2(h) All Instruments.

        2(i)  All Inventory.

        2(j)  All Investment Property.

        2(k) All Letter of Credit Rights.

        2(1) All Pledged Collateral.

        2(k) To the extent not otherwise included in the foregoing, all other
rights to the payment of money, including rents and other sums payable to the
Grantor under leases, rental agreements and other Chattel Paper; all books,
correspondence, credit files, records, invoices, bills of lading, and other
documents relating to any of the foregoing, including, without limitation, all
tapes, cards, disks, computer software, computer runs, and other papers and
documents in the possession or control of the Grantor or any computer bureau
from time to time acting for the Grantor; all rights in, to and under all
policies insuring the life of any officer, director, stockholder, manager,
member or employee of the Grantor, the proceeds of which are payable to the
Grantor; all accessions and additions to, parts and appurtenances of,
substitutions for and replacements of any of the foregoing; and all proceeds
(including insurance proceeds) and products thereof.

        Notwithstanding anything herein to the contrary, in no event shall the
Security Interest attach to, or the terms "Collateral" or "Pledged Collateral"
be deemed to include, any of the outstanding Equity Interests in a Foreign
Subsidiary (a) in excess of 65% of the voting power of all classes of Equity

4

--------------------------------------------------------------------------------



Interests of such Foreign Subsidiary entitled to vote in the election of
directors or other similar body of such Foreign Subsidiary or (b) to the extent
that the pledge thereof is prohibited by the laws of the jurisdiction of such
Foreign Subsidiary's organization.

        Section 3. Grantor Remains Liable. Anything herein to the contrary
notwithstanding, (a) the Grantor shall remain liable under the Accounts, Chattel
Paper, General Intangibles and other items included in the Collateral to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (b) the exercise
by the Secured Party of any of the rights hereunder shall not release the
Grantor from any of its duties or obligations under the Accounts and any items
included in the Collateral, and (c) the Secured Party shall have no obligation
or liability under Accounts, Chattel Paper, General Intangibles and other items
included in the Collateral by reason of this Agreement, nor shall the Secured
Party be obligated to perform any of the obligations or duties of the Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

        Section 4. Title to Collateral. The Grantor has (or will have at the
time it acquires rights in Collateral hereafter acquired or arising) and will
maintain so long as the Security Interest may remain outstanding, title to each
item of Collateral (including the proceeds and products thereof), free and clear
of all Liens except the Security Interest and except Liens permitted by the
Credit Agreement. The Grantor will not license any Collateral. The Grantor will
defend the Collateral against all claims or demands of all Persons (other than
the Secured Party and Persons holding Liens permitted by the Credit Agreement)
claiming the Collateral or any interest therein. As of the date of execution of
this Security Agreement, no effective financing statement or other similar
document used to perfect and preserve a security interest under the laws of any
jurisdiction (a "Financing Statement") covering all or any part of the
Collateral is on file in any recording office, except such as may have been
filed (a) in favor of the Secured Party relating to this Agreement, or (b) to
perfect Liens permitted by the Credit Agreement.

        Section 5. Disposition of Collateral. The Grantor will not sell, lease
or otherwise dispose of, or discount or factor with or without recourse, any
Collateral, except sales of items of Inventory in the ordinary course of
business and except as otherwise permitted by the Credit Agreement.

        Section 6. Delivery of Pledged Collateral. All certificates and
instruments representing or evidencing the Pledged Collateral shall be delivered
to the Secured Party contemporaneously with the execution of this Agreement, but
only to the extent that such certificates and instruments exist. All
certificates and instruments representing or evidencing Pledged Collateral
received by the Grantor after the execution of this Agreement shall be delivered
to the Secured Party promptly upon the Grantor's receipt thereof. All such
certificates and instruments shall be held by or on behalf of the Secured Party
pursuant hereto and shall be in suitable form for transfer by delivery, or shall
be accompanied by duly executed instruments of transfer or assignment in blank,
all in form and substance satisfactory to the Secured Party. The Secured Party
shall have the right at any time, whether before or after an Event of Default,
to cause any or all of the Pledged Equity Interests to be transferred of record
into the name of the Secured Party or its nominee (but subject to the rights of
the Grantor under Section 8) and to exchange certificates representing or
evidencing Pledged Equity Interests for certificates of smaller or larger
denominations.

        Section 7. Certain Warranties and Covenants. The Grantor makes the
following warranties and covenants:

        (a)   The Pledged Equity Interests have been duly authorized and validly
issued by the issuer thereof and are fully paid and non-assessable. The Pledged
Debt has been duly authorized, issued and delivered and is the legal, valid and
binding obligation of the obligors thereof, and is not in default. The
certificates and instruments, as applicable, representing the Pledged Collateral
are genuine. Except as may be provided by the law of the jurisdiction in which a
Foreign Subsidiary is

5

--------------------------------------------------------------------------------



organized, the Pledged Collateral is not subject to any offset or similar right
or claim of the issuers thereof.

        (b)   The Pledged Equity Interests constitute the percentage of the
issued and outstanding ownership interests of the respective issuers thereof
indicated on Schedule I (if any such percentage is so indicated).

        (c)   The Pledged Debt constitutes all of the outstanding indebtedness
for money borrowed or for the deferred purchase price of property (other than
accounts payable on ordinary trade terms) of the respective obligors thereof
owed to the Grantor and is outstanding in the principal amount indicated on
Schedule I.

        (d)   The Grantor shall not forgive, cancel, subordinate, compromise,
modify, amend or extend the time for payment of, or waive any default under, any
of the Pledged Debt, or modify or amend, or waive any default under any
agreement with respect to the Related Collateral, or consent to or acquiesce in
any of the foregoing, without in each case the prior written consent of the
Secured Party.

        (e)   None of the Pledged Collateral (i) shall be deposited in, credited
to or otherwise subject to any Securities Account, except a Securities Account
subject to the Control of the Secured Party, or (ii) shall be subject to the
Control or any Person other than the Bank.

        (f)    The Grantor will (i) cause each issuer of the Pledged Equity
Interests that it controls not to issue any Equity Interests in addition to or
in substitution for the Pledged Shares issued by such issuer, except to the
Grantor, and (ii) pledge hereunder, immediately upon its acquisition (directly
or indirectly) thereof, any and all additional Equity Interests of each issuer
of the Pledged Equity Interests that are issued to the Grantor.

        Section 8. Voting Rights; Dividends; Distributions, Etc.

        (a)   Subject to paragraph (d) of this Section 8, the Grantor shall be
entitled to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Pledged Equity Interests or any part thereof
for any purpose not inconsistent with the terms of this Agreement or the Credit
Agreement; provided, however, that the Grantor shall not exercise or refrain
from exercising any such right if such action could reasonably be expected to
have a material adverse effect on the value of the Pledged Collateral or any
material part thereof.

        (b)   Subject to paragraph (e) of this Section 8, the Grantor shall be
entitled to receive, retain, and use in any manner not prohibited by the Credit
Agreement any and all principal, interest, dividends and other distributions
paid in respect of the Pledged Collateral; provided, however, that any and all

i.principal, interest, dividends and other distributions paid or payable other
than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral,

ii.dividends and other distributions paid or payable in cash in respect of any
Pledged Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and

iii.cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Pledged Collateral (other than the
Pledged Debt),

shall be, and shall be forthwith delivered to the Secured Party to hold as,
Pledged Collateral and shall, if received by the Grantor, be received in trust
for the benefit of the Secured Party, be segregated from the other property or
funds of the Grantor, and be forthwith delivered to

6

--------------------------------------------------------------------------------



the Secured Party as Pledged Collateral in the same form as so received (with
any necessary indorsement or assignment). The Grantor shall, upon request by the
Secured Party, promptly execute all such documents and do all such acts as may
be necessary or desirable to give effect to the provisions of this Section 8(b).

        (c)   The Secured Party shall execute and deliver (or cause to be
executed and delivered) to the Grantor all such proxies and other instruments as
the Grantor may reasonably request for the purpose of enabling the Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
Section 8(a) hereof and to receive the principal, interest, dividends and other
distributions it is authorized to receive and retain pursuant to Section 8(b)
hereof.

        (d)   Upon the occurrence and during the continuance of any Event of
Default, the Secured Party shall have the right in its sole discretion, and the
Grantor shall execute and deliver all such proxies and other instruments as may
be necessary or appropriate to give effect to such right, to terminate all
rights of the Grantor to exercise or refrain from exercising the voting and
other consensual rights it would otherwise be entitled to exercise pursuant to
Section 8(a) hereof, and all such rights shall thereupon become vested in the
Secured Party who shall thereupon have the sole right to exercise or refrain
from exercising such voting and other consensual rights; provided, however, that
the Secured Party shall not be deemed to possess or have control over any voting
rights with respect to any Pledged Collateral unless and until the Secured Party
has given written notice to the Grantor that any further exercise of such voting
rights by the Grantor is prohibited and that the Secured Party and/or its
assigns will henceforth exercise such voting rights; and provided, further, that
neither the registration of any item of Pledged Collateral in the Secured
Party's name nor the exercise of any voting rights with respect thereto shall be
deemed to constitute a retention by the Secured Party of any such Collateral in
satisfaction of the Obligations or any part thereof.

        (e)   Upon the occurrence and during the continuance of any Event of
Default:

i.all rights of the Grantor to receive the principal, interest, dividends and
other distributions that it would otherwise be authorized to receive and retain
pursuant to Section 8(b) hereof shall cease, and all such rights shall thereupon
become vested in the Secured Party who shall thereupon have the sole right to
receive and hold such property as Pledged Collateral, and

ii.all payments of principal, interest, dividends and other distributions that
are received by the Grantor contrary to the provisions of paragraph (i) of this
Section 8(e) shall be received in trust for the benefit of the Secured Party,
shall be segregated from other funds of the Grantor and shall be forthwith paid
over to the Secured Party as Pledged Collateral in the same form as so received
(with any necessary indorsement).

        Section 9. Names, Offices, Locations, Jurisdiction of Organization. The
Grantor's legal name (as set forth in its constituent documents filed with the
appropriate governmental official or agency) is as set forth in the opening
paragraph hereof. The jurisdiction of organization of the Grantor is the state
of indicated in the Preamble hereof and the organizational number of the Grantor
is indicated on the signature page hereof. The Grantor will from time to time at
the request of the Secured Party provide the Secured Party with current good
standing certificates and/or state-certified constituent documents from the
appropriate governmental officials. The chief place of business and chief
executive office of Grantor are located at its address set forth on the
signature page hereof. The Grantor will not relocate any item of Collateral into
any jurisdiction in which an additional Financing Statement would be required to
be filed to maintain the Secured Party's perfection in such Collateral. The
Grantor will not change its name, the location of its chief place of business
and chief executive office or its corporate structure (including without
limitation, its jurisdiction of organization) unless the Secured Party has been
given at least 30 days prior written notice thereof and the Grantor has executed
and delivered to

7

--------------------------------------------------------------------------------




the Secured Party such Financing Statements and other instruments required or
appropriate to continue the perfection of the Security Interest.

        Section 10. Rights to Payment. Except as the Grantor may otherwise
advise the Secured Party in writing, each Account, Chattel Paper, Document,
General Intangible and Instrument constituting or evidencing Collateral is (or,
in the case of all future Collateral, will be when arising or issued) the valid,
genuine and legally enforceable obligation of the Account Debtor or other
obligor named therein or in the Grantor's records pertaining thereto as being
obligated to pay or perform such obligation. Without the Secured Party's prior
written consent, the Grantor will not agree to any modifications, amendments,
subordinations, cancellations or terminations of the obligations of any such
Account Debtors or other obligors except in the ordinary course of business. The
Grantor will perform and comply in all material respects with all its
obligations under any items included in the Collateral and exercise promptly and
diligently its rights thereunder.

        Section 11. Further Assurances; Attorney-in-Fact.

        (a)   The Grantor agrees that from time to time, at its expense, it will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or that the Secured Party may reasonably
request, in order to perfect and protect the Security Interest granted or
purported to be granted hereby or to enable the Secured Party to exercise and
enforce its rights and remedies hereunder with respect to any Collateral (but
any failure to request or assure that the Grantor execute and deliver such
instrument or documents or to take such action shall not affect or impair the
validity, sufficiency or enforceability of this Agreement and the Security
Interest, regardless of whether any such item was or was not executed and
delivered or action taken in a similar context or on a prior occasion). Without
limiting the generality of the foregoing, the Grantor will, promptly and from
time to time at the request of the Secured Party: (i) execute and file such
Financing Statements or continuation statements in respect thereof, or
amendments thereto, and such other instruments or notices (including fixture
filings with any necessary legal descriptions as to any goods included in the
Collateral which the Secured Party determines might be deemed to be fixtures,
and instruments and notices with respect to vehicle titles), as may be necessary
or desirable, or as the Secured Party may request, in order to perfect,
preserve, and enhance the Security Interest granted or purported to be granted
hereby; (ii) obtain from any bailee holding any item of Collateral an
acknowledgement, in form satisfactory to the Secured Party that such bailee
holds such collateral for the benefit of the Secured Party; (iii) obtain from
any securities intermediary, or other party holding any item of Collateral,
control agreements in form satisfactory to the Secured Party (iv) and deliver
and pledge to the Secured Party, all Instruments and Documents, duly indorsed or
accompanied by duly executed instruments of transfer or assignment, with full
recourse to the Grantor, all in form and substance satisfactory to the Secured
Party; (v) obtain waivers, in form satisfactory to the Secured Party, of any
claim to any Collateral from any landlords or mortgagees of any property where
any Inventory or Equipment is located.

        (b)   The Grantor hereby authorizes the Secured Party to file one or
more Financing Statements or continuation statements in respect thereof, and
amendments thereto, relating to all or any part of the Collateral without the
signature of the Grantor where permitted by law. The Grantor irrevocably waives
any right to notice of any such filing. A photocopy or other reproduction of
this Agreement or any Financing Statement covering the Collateral or any part
thereof shall be sufficient as a Financing Statement where permitted by law.

        (c)   The Grantor will furnish to the Secured Party from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Secured Party may
reasonably request, all in reasonable detail and in form and substance
reasonably satisfactory to the Secured Party.

8

--------------------------------------------------------------------------------






        (d)   In furtherance, and not in limitation, of the other rights, powers
and remedies granted to the Secured Party in this Agreement, the Grantor hereby
appoints the Secured Party the Grantor's attorney-in-fact, with full authority
in the place and stead of Grantor and in the name of Grantor or otherwise, from
time to time in the Secured Party's good faith discretion, to take any action
(including the right to collect on any Collateral) and to execute any instrument
that the Secured Party may reasonably believe is necessary or advisable to
accomplish the purposes of this Agreement, in a manner consistent with the terms
hereof.

        Section 12. Taxes and Claims. The Grantor will promptly pay all taxes
and other governmental charges levied or assessed upon or against any Collateral
or upon or against the creation, perfection or continuance of the Security
Interest, as well as all other claims of any kind (including claims for labor,
material and supplies) against or with respect to the Collateral, except to the
extent (a) such taxes, charges or claims are being contested in good faith by
appropriate proceedings, (b) such proceedings do not involve any material danger
of the sale, forfeiture or loss of any of the Collateral or any interest therein
and (c) such taxes, charges or claims are adequately reserved against on the
Grantor's books in accordance with generally accepted accounting principles.

        Section 13. Books and Records. The Grantor will keep and maintain at its
own cost and expense satisfactory and complete records of the Collateral,
including a record of all payments received and credits granted with respect to
all Accounts, Chattel Paper and other items included in the Collateral.

        Section 14. Inspection, Reports, Verifications. The Grantor will at all
reasonable times permit the Secured Party or its representatives to examine or
inspect any Collateral, any evidence of Collateral and the Grantor's books and
records concerning the Collateral, wherever located. The Grantor will from time
to time when requested by the Secured Party furnish to the Secured Party a
report on its Accounts, Chattel Paper, General Intangibles and Instruments,
naming the Account Debtors or other obligors thereon, the amount due and the
aging thereof. Upon the occurrence and during the continuation of an Event of
Default, the Secured Party or its designee is authorized to contact Account
Debtors and other Persons obligated on any such Collateral from time to time to
verify the existence, amount and/or terms of such Collateral.

        Section 15. Notice of Loss. The Grantor will promptly notify the Secured
Party of any loss of or material damage to any material item of Collateral or of
any substantial adverse change, known to Grantor, in any material item of
Collateral or the prospect of payment or performance thereof.

        Section 16. Insurance. The Grantor will keep the Inventory and Equipment
insured against "all risks" for the full replacement cost thereof subject to a
deductible, and with an insurance company or companies, satisfactory to the
Secured Party, the policies to protect the Secured Party as its interests may
appear, with such policies or certificates with respect thereto to be delivered
to the Secured Party at its request. Each such policy or the certificate with
respect thereto shall provide that such policy shall not be canceled or allowed
to lapse unless at least 30 days prior written notice is given to the Secured
Party.

        Section 17. Lawful Use; Fair Labor Standards Act. The Grantor will use
and keep the Collateral, and will require that others use and keep the
Collateral, only for lawful purposes, without violation of any federal, state or
local law, statute or ordinance. All Inventory of the Grantor as of the date of
this Agreement that was produced by the Grantor or with respect to which the
Grantor performed any manufacturing or assembly process was produced by the
Grantor (or such manufacturing or assembly process was conducted) in compliance
in all material respects with all requirements of the Fair Labor Standards Act,
and all Inventory produced, manufactured or assembled by the Grantor after the
date of this Agreement will be so produced, manufactured or assembled, as the
case may be.

        Section 18. Action by the Secured Party. If the Grantor at any time
fails to perform or observe any of the foregoing agreements, the Secured Party
shall have (and the Grantor hereby grants to the

9

--------------------------------------------------------------------------------



Secured Party) the right, power and authority (but not the duty) to perform or
observe such agreement on behalf and in the name, place and stead of the Grantor
(or, at the Secured Party's option, in the Secured Party's name) and to take any
and all other actions which the Secured Party may reasonably deem necessary to
cure or correct such failure (including, without limitation, the payment of
taxes, the satisfaction of Liens, the procurement and maintenance of insurance,
the execution of assignments, security agreements and Financing Statements, and
the indorsement of instruments); and the Grantor shall thereupon pay to the
Secured Party on demand the amount of all monies expended and all costs and
expenses (including reasonable attorneys' fees and legal expenses) incurred by
the Secured Party in connection with or as a result of the performance or
observance of such agreements or the taking of such action by the Secured Party,
together with interest thereon from the date expended or incurred at the highest
lawful rate then applicable to any of the Obligations, and all such monies
expended, costs and expenses and interest thereon shall be part of the
Obligations secured by the Security Interest.

        Section 19. Insurance Claims. As additional security for the payment and
performance of the Obligations, the Grantor hereby assigns to the Secured Party
for itself and the Banks' benefit any and all monies (including proceeds of
insurance and refunds of unearned premiums) due or to become due under, and all
other rights of the Grantor with respect to, any and all policies of insurance
now or at any time hereafter covering the Collateral or any evidence thereof or
any business records or valuable papers pertaining thereto. At any time, whether
before or after the occurrence of any Event of Default, the Secured Party may
(but need not), in the Secured Party's name or in Grantor's name, execute and
deliver proofs of claim, receive all such monies, indorse checks and other
instruments representing payment of such monies, and adjust, litigate,
compromise or release any claim against the issuer of any such policy.
Notwithstanding any of the foregoing, so long as no Event of Default exists the
Grantor shall be entitled to all insurance proceeds with respect to Equipment or
Inventory provided that such proceeds are applied to the cost of replacement
Equipment or Inventory.

        Section 20. The Secured Party's Duties. The powers conferred on the
Secured Party hereunder are solely to protect its and the Banks' interest in the
Collateral and shall not impose any duty upon it or any Bank to exercise any
such powers. The Secured Party shall be deemed to have exercised reasonable care
in the safekeeping of any Collateral in its possession if such Collateral is
accorded treatment substantially equal to the safekeeping which the Secured
Party accords its own property of like kind. Except for the safekeeping of any
Collateral in its possession and the accounting for monies and for other
properties actually received by it hereunder, neither Secured Party nor any Bank
shall have any duty, as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Bank or the Secured Party
has or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any Persons or any other rights
pertaining to any Collateral. The Secured Party will take action in the nature
of exchanges, conversions, redemptions, tenders and the like requested in
writing by the Grantor with respect to the Collateral in the Secured Party's
possession if the Secured Party in its reasonable judgment determines that such
action will not impair the Security Interest or the value of the Collateral, but
a failure of the Secured Party to comply with any such request shall not of
itself be deemed a failure to exercise reasonable care with respect to the
taking of any necessary steps to preserve rights against any Persons or any
other rights pertaining to any Collateral.

        Section 21. Default. Each of the following occurrences shall constitute
an Event of Default under this Agreement: (a) the Grantor shall fail to observe
or perform any covenant or agreement applicable to the Grantor set forth in
Sections 4, 5, 9, 10, 12, 16 or 17 of this Agreement; (b) the Grantor shall fail
to observe or perform any other covenant or agreement of the Grantor contained
herein which continues for 20 days after the date the Secured Party gives
notices of such failure to the Grantor; (c) any representation or warranty made
by the Grantor in this Agreement or any schedule, exhibit, supplement or
attachment hereto or in any financial statements, or reports or certificates
heretofore or

10

--------------------------------------------------------------------------------




at any time hereafter submitted by or on behalf of the Grantor to the Secured
Party shall prove to have been false or materially misleading when made; or
(d) any Event of Default shall occur under the Credit Agreement.

        Section 22. Remedies on Default. Upon the occurrence of an Event of
Default and at any time thereafter:

        (a)   The Secured Party may exercise and enforce any and all rights and
remedies available upon default to a secured party under Article 9 of the
Uniform Commercial Code as adopted in the State of Minnesota.

        (b)   The Secured Party shall have the right to enter upon and into and
take possession of all or such part or parts of the properties of the Grantor,
including lands, plants, buildings, Equipment, Inventory and other property as
may be necessary or appropriate in the judgment of the Secured Party to permit
or enable the Secured Party to manufacture, produce, process, store or sell or
complete the manufacture, production, processing, storing or sale of all or any
part of the Collateral, as the Secured Party may elect, and to use and operate
said properties for said purposes and for such length of time as the Secured
Party may deem necessary or appropriate for said purposes without the payment of
any compensation to Grantor therefor. The Secured Party may require the Grantor
to, and the Grantor hereby agrees that it will, at its expense and upon request
of the Secured Party forthwith, assemble all or part of the Collateral as
directed by the Secured Party and make it available to the Secured Party at a
place or places to be designated by the Secured Party. The Secured Party may
give any entitlement orders deemed appropriate by it with respect to the
Investment Property and Pledged Collateral.

        (c)   Any disposal of Collateral may be in one or more parcels at public
or private sale, at any of the Secured Party's offices or elsewhere, at any
exchange, broker's board or at any of the Agent's offices or elsewhere, for
cash, on credit, or for future delivery and upon such other terms as the Secured
Party may reasonably believe are commercially reasonable. The Secured Party
shall not be obligated to dispose of Collateral regardless of notice of sale
having been given, and the Secured Party may adjourn any public or private sale
from time to time by announcement made at the time and place fixed therefor, and
such disposition may, without further notice, be made at the time and place to
which it was so adjourned.

        (d)   The Secured Party is hereby granted a license or other right to
use, without charge, all of the Grantor's property, including, without
limitation, all of the Grantor's labels, trademarks, copyrights, patents and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale and selling any
Collateral, and the Grantor's rights under all licenses and all franchise
agreements shall inure to the Secured Party's benefit until the Obligations are
paid in full.

        (e)   If notice to the Grantor of any intended disposition of Collateral
or any other intended action is required by law in a particular instance, such
notice shall be deemed commercially reasonable if given in the manner specified
for the giving of notice in Section 28 hereof at least ten calendar days prior
to the date of intended disposition or other action, and the Secured Party may
exercise or enforce any and all other rights or remedies available by law or
agreement against the Collateral, against the Grantor, or against any other
Person or property. The Secured Party (i) may dispose of the Collateral in its
then present condition or following such preparation and processing as the
Secured Party deems commercially reasonable, (ii) shall have no duty to prepare
or process the Collateral prior to sale, (iii) may disclaim warranties of title,
possession, quiet enjoyment and the like, and (iv) may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and none of the foregoing actions shall be deemed to adversely
affect the commercial reasonableness of the disposition of the Collateral.

11

--------------------------------------------------------------------------------






        Section 23. Remedies as to Certain Rights to Payment. Upon the
occurrence of an Event of Default and at any time thereafter the Secured Party
may notify any Account Debtor or other Person obligated on any Accounts or other
Collateral that the same have been assigned or transferred to the Secured Party
and that the same should be performed as requested by, or paid directly to, the
Secured Party, as the case maybe. The Grantor shall join in giving such notice,
if the Secured Party so requests. The Secured Party may, in the Secured Party's
name or in the Grantor's name, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of, or securing, any such
Collateral or grant any extension to, make any compromise or settlement with or
otherwise agree to waive, modify, amend or change the obligation of any such
Account Debtor or other Person. If any payments on any such Collateral are
received by the Grantor after an Event of Default has occurred, such payments
shall be held in trust by the Grantor as the property of the Secured Party and
shall not be commingled with any funds or property of the Grantor and shall be
forthwith remitted to the Secured Party for application on the Obligations.

        Section 24. Application of Proceeds. All cash proceeds received by the
Secured Party in respect of any sale of, collection from, or other realization
upon all or any part of the Collateral may, in the discretion of the Secured
Party, be held by the Secured Party as collateral for, or then or at any time
thereafter be applied in whole or in part by the Secured Party against, all or
any part of the Obligations (including, without limitation, any expenses of the
Secured Party payable pursuant to Section 25 hereof).

        Section 25. Costs and Expenses; Indemnity. The Grantor will pay or
reimburse the Secured Party on demand for all out-of-pocket expenses (including
in each case all filing and recording fees and taxes and all reasonable fees and
expenses of counsel and of any experts and agents) incurred by the Secured Party
in connection with the creation, perfection, protection, satisfaction,
foreclosure or enforcement of the Security Interest and the preparation,
administration, continuance, amendment or enforcement of this Agreement, and all
such costs and expenses shall be part of the Obligations secured by the Security
Interest. The Grantor shall indemnify and hold each Bank and the Secured Party
harmless from and against any and all claims, losses and liabilities (including
reasonable attorneys' fees) growing out of or resulting from this Agreement and
the Security Interest hereby created (including enforcement of this Agreement)
or the Secured Party's actions pursuant hereto, except claims, losses or
liabilities resulting from the Secured Party's or such Bank's gross negligence
or willful misconduct as determined by a final judgment of a court of competent
jurisdiction. Any liability of the Grantor to indemnify and hold each Bank and
the Secured Party harmless pursuant to the preceding sentence shall be part of
the Obligations secured by the Security Interest. The obligations of the Grantor
under this Section shall survive any termination of this Agreement.

        Section 26. Waiver of Certain Claims. The Grantor acknowledges that
because of present or future circumstances, a question may arise under the
Securities Act of 1933, as from time to time amended (the "Securities Act"),
with respect to any disposition of the Pledged Collateral and Investment
Property permitted hereunder. The Grantor understands that compliance with the
Securities Act may very strictly limit the course of conduct of the Secured
Party if the Secured Party were to attempt to dispose of all or any portion of
the Pledged Collateral and Investment Property and may also limit the extent to
which or the manner in which any subsequent transferee of the Pledged Collateral
and Investment Property or any portion thereof may dispose of the same. There
may be other legal restrictions or limitations affecting the Secured Party in
any attempt to dispose of all or any portion of the Pledged Collateral and
Investment Property under the applicable Blue Sky or other securities laws or
similar laws analogous in purpose or effect. The Secured Party may be compelled
to resort to one or more private sales to a restricted group of purchasers who
will be obliged to agree, among other things, to acquire such Pledged Collateral
and Investment Property for their own account for investment only and not to
engage in a distribution or resale thereof. The Grantor agrees that the Secured
Party shall not incur any liability, and any liability of the Grantor for any
deficiency shall not be impaired, as a

12

--------------------------------------------------------------------------------




result of the sale of the Pledged Collateral and Investment Property or any
portion thereof at any such private sale in a manner that the Secured Party
reasonably believes is commercially reasonable (within the meaning of
Section 9-627 of the Uniform Commercial Code). The Grantor hereby waives any
claims against the Secured Party arising by reason of the fact that the price at
which the Pledged Collateral and Investment Property may have been sold at such
sale was less than the price that might have been obtained at a public sale or
was less than the aggregate amount of the Obligations, even if the Secured Party
shall accept the first offer received and does not offer any portion of the
Pledged Collateral and Investment Property to more than one possible purchaser.
The Grantor further agrees that the Secured Party has no obligation to delay
sale of any Pledged Collateral and Investment Property for the period of time
necessary to permit the issuer of such Pledged Collateral and Investment
Property to qualify or register such Pledged Collateral and Investment Property
for public sale under the Securities Act, applicable Blue Sky laws and other
applicable state and federal securities laws, even if said issuer would agree to
do so. Without limiting the generality of the foregoing, the provisions of this
Section would apply if, for example, the Secured Party were to place all or any
portion of the Pledged Collateral and Investment Property for private placement
by an investment banking firm, or if such investment banking firm purchased all
or any portion of the Pledged Collateral and Investment Property for its own
account, or if the Secured Party placed all or any portion of the Pledged
Collateral and Investment Property privately with a purchaser or purchasers.

        Section 27. Waivers; Remedies; Marshalling. This Agreement can be
waived, modified, amended, terminated or discharged, and the Security Interest
can be released, only explicitly in a writing signed by the Secured Party. A
waiver so signed shall be effective only in the specific instance and for the
specific purpose given. Mere delay or failure to act shall not preclude the
exercise or enforcement of any rights and remedies available to the Secured
Party. All rights and remedies of the Secured Party shall be cumulative and may
be exercised singly in any order or sequence, or concurrently, at the Secured
Party's option, and the exercise or enforcement of any such right or remedy
shall neither be a condition to nor bar the exercise or enforcement of any
other. The Grantor hereby waives all requirements of law, if any, relating to
the marshalling of assets which would be applicable in connection with the
enforcement by the Secured Party of its remedies hereunder, absent this waiver.

        Section 28. Notices. Any notice or other communication to any party in
connection with this Agreement shall be in writing and shall be sent by manual
delivery, facsimile transmission, overnight courier or United States mail
(postage prepaid) addressed to such party at the address specified on the
signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing. All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by facsimile transmission, from the first business
day after the date of sending if sent by overnight courier, or from four days
after the date of mailing if mailed.

        Section 29. Grantor Acknowledgments. The Grantor hereby acknowledges
that (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement, (b) no Bank nor the Secured Party has any fiduciary
relationship to the Grantor, the relationship being solely that of debtor and
creditor, and (c) no joint venture exists between the Grantor and any Bank or
the Secured Party.

        Section 30. Continuing Security Interest; Assignments under Credit
Agreement. This Agreement shall (a) create a continuing security interest in the
Collateral and shall remain in full force and effect until payment in full of
the Obligations and the expiration of the obligations, if any, of the Banks to
extend credit accommodations to the Borrower, (b) be binding upon the Grantor,
its successors and assigns, and (c) inure to the benefit of, and be enforceable
by, the Secured Party and its successors, transferees, and assigns. Without
limiting the generality of the foregoing clause (c), the Secured Party may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement to any other Persons to the extent and in the manner
provided in the Credit Agreement and may similarly transfer all or any portion
of its rights under this Security Agreement to such Persons.

13

--------------------------------------------------------------------------------




        Section 31. Termination of Security Interest. Upon payment in full of
the Obligations and the expiration of any obligation of the Banks to extend
credit accommodations to the Borrower, the Security Interest granted hereby
shall terminate. Upon any such termination, the Secured Party will return to the
Grantor such of the Collateral then in the possession of the Secured Party as
shall not have been sold or otherwise applied pursuant to the terms hereof and
execute and deliver to the Grantor such documents as the Grantor shall
reasonably request to evidence such termination. Any reversion or return of
Collateral upon termination of this Agreement and any instruments of transfer or
termination shall be at the expense of the Grantor and shall be without warranty
by, or recourse on, any Bank or the Secured Party. As used in this Section,
"Grantor" includes any assigns of Grantor, any Person holding a subordinate
security interest in any of the Collateral or whoever else may be lawfully
entitled to any part of the Collateral.

        Section 32. Governing Law and Construction. THE VALIDITY, CONSTRUCTION
AND ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF,
EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
MANDATORILY GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
MINNESOTA. Whenever possible, each provision of this Agreement and any other
statement, instrument or transaction contemplated hereby or relating hereto
shall be interpreted in such manner as to be effective and valid under such
applicable law, but, if any provision of this Agreement or any other statement,
instrument or transaction contemplated hereby or relating hereto shall be held
to be prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement or any other statement, instrument or transaction contemplated hereby
or relating hereto.

        Section 33. Consent to Jurisdiction. AT THE OPTION OF THE SECURED PARTY,
THIS AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT
SITTING IN HENNEPIN COUNTY; AND THE GRANTOR CONSENTS TO THE JURISDICTION AND
VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT
CONVENIENT. IN THE EVENT THE GRANTOR COMMENCES ANY ACTION IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE SECURED PARTY AT
ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

        Section 34. Waiver of Notice and Hearing. THE GRANTOR HEREBY WAIVES ALL
RIGHTS TO A JUDICIAL HEARING OF ANY KIND PRIOR TO THE EXERCISE BY THE SECURED
PARTY OF ITS RIGHTS TO POSSESSION OF THE COLLATERAL WITHOUT JUDICIAL PROCESS OR
OF ITS RIGHTS TO REPLEVY, ATTACH, OR LEVY UPON THE COLLATERAL WITHOUT PRIOR
NOTICE OR HEARING. THE GRANTOR ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL
OF ITS CHOICE WITH RESPECT TO THIS PROVISION AND THIS AGREEMENT.

        Section 35. Waiver of Jury Trial. EACH OF THE GRANTOR AND THE SECURED
PARTY, BY ITS ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

14

--------------------------------------------------------------------------------




        Section 36. Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

        Section 37. General. All representations and warranties contained in
this Agreement or in any other agreement between the Grantor and the Secured
Party shall survive the execution, delivery and performance of this Agreement
and the creation and payment of the Obligations. The Grantor waives notice of
the acceptance of this Agreement by the Secured Party. Captions in this
Agreement are for reference and convenience only and shall not affect the
interpretation or meaning of any provision of this Agreement.

[The remainder of this page was intentionally left blank.]

15

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Grantor has caused this Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

    SILICON VALLEY EXPERT WITNESS GROUP, INC.
 
 
By:
/s/  J. GEOFFREY COLTON      

--------------------------------------------------------------------------------

J. Geoffrey Colton     Title: Director of Finance Organizational No. C2199271  
   
Address for Grantor:
 
 
  2570 W. El Camino Real, Suite #650
Mountain View, California 94040
Fax: (650) 917-0701
Attention: Gary J. Summers      
With a copy of Notices to:
 
 
 
LECG
33 West Monroe Street, Suite 1850
Chicago, IL 60603
Attn.: Marvin A. Tenenbaum, General Counsel
 
 
 
Address for the Secured Party:
800 Nicollet Mall—BC-MN-H03Q
Minneapolis, Minnesota 55402
Attention: Robert Rosati
 
 
 

S-1

--------------------------------------------------------------------------------



SCHEDULE I


PLEDGED STOCK
 
Issuer:
Silicon Valley Expert Witness Group, Inc., a California corporation
Certificate No.:
15
No. of Shares:
1,000,000
Class of Stock:
Common

A-1

--------------------------------------------------------------------------------






EXHIBIT D TO
FOURTH AMENDMENT TO
AMENDED AND RESTATED
CREDIT AGREEMENT


FORM OF GUARANTY

Exh D-1

--------------------------------------------------------------------------------



Execution Copy

GUARANTY

        THIS GUARANTY ("Guaranty"), made and entered into as of August 12, 2004,
effective as of July 30, 2004, is made and given by SILICON VALLEY EXPERT
WITNESS GROUP, INC., a corporation organized under the laws of the State of
California (the "Guarantor"), in favor of the lenders (the "Banks") from time to
time party to the Credit Agreement defined below and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Banks (in such capacity, the "Agent").

RECITALS

        A.    LECG, LLC (the "Borrower"), the Agent, the Banks and LaSalle Bank
National Association, as documentation agent for the Banks, have entered into an
Amended and Restated Credit Agreement dated as of March 31, 2003 (as the same
has been and may hereafter be amended, restated, or otherwise modified from time
to time, the "Credit Agreement") pursuant to which the Agent and the Banks have
agreed to continue certain credit accommodations to the Borrower.

        B.    It is a condition precedent to the obligation of the Agent and the
Banks to continue credit accommodations pursuant to the terms of the Credit
Agreement that this Guaranty be executed and delivered by the Guarantor.

        C.    The Guarantor is a wholly-owned subsidiary of the Borrower.

        D.    The Guarantor expects to derive benefits from the continuation of
credit accommodations to the Borrower by the Agent and the Banks and finds it
advantageous, desirable and in its their best interests to execute and deliver
this Guaranty to the Agent.

        NOW, THEREFORE, in consideration of the credit accommodations to be
extended to the Borrower and for other good and valuable consideration, the
Guarantor hereby covenants and agrees with the Agent as follows:

        Section 1. Defined Terms. As used in this Guaranty, the following terms
shall have the meaning indicated:

        "Agent" shall have the meaning indicated in the opening paragraph
hereof.

        "Banks" shall have the meaning indicated in the Credit Agreement.

        "Borrower" shall have the meaning indicated in Recital A.

        "Credit Agreement" shall have the meaning indicated in Recital A.

        "Guarantor" shall have the meaning indicated in the opening paragraph
hereof.

        "Loan Documents" shall have the meaning indicated in the Credit
Agreement.

        "Obligations" shall mean all indebtedness, liabilities and obligations
of the Borrower to the Agent or the Banks of every kind, nature or description
under the Credit Agreement, including the Borrower's obligation on any
promissory note or notes under the Credit Agreement and any note or notes
hereafter issued in substitution or replacement thereof, in all cases whether
due or to become due, and whether now existing or hereafter arising or incurred.

        "Person" shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

        Section 2. The Guaranty. Subject always to the following Section, the
Guarantor hereby absolutely and unconditionally guarantees to the Agent and the
Banks the payment when due (whether at a stated maturity or earlier by reason of
acceleration or otherwise) and performance of the Obligations.

--------------------------------------------------------------------------------



        Section 3. Limitation; Insolvency Laws. As used in this Section: (a) the
term "Applicable Insolvency Laws" means the laws of the United States of America
or of any State, province, nation or other governmental unit relating to
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. §547, §548, §550 and other
"avoidance" provisions of Title 11 of the United Stated Code) as applicable in
any proceeding in which the validity and/or enforceability of this Guaranty or
any Specified Lien is in issue; and (b) "Specified Lien" means any security
interest, mortgage, lien or encumbrance securing this Guaranty, in whole or in
part. Notwithstanding any other provision of this Guaranty, if, in any
proceeding, a court of competent jurisdiction determines that this Guaranty or
any Specified Lien would, but for the operation of this Section, be subject to
avoidance and/or recovery or be unenforceable by reason of Applicable Insolvency
Laws, this Guaranty and each such Specified Lien shall be valid and enforceable
only to the maximum extent that would not cause this Guaranty or such Specified
Lien to be subject to avoidance, recovery or unenforceability. To the extent
that any payment to, or realization by, the Agent and the Banks on the
guaranteed Obligations exceeds the limitations of this Section and is otherwise
subject to avoidance and recovery in any such proceeding, the amount subject to
avoidance shall in all events be limited to the amount by which such actual
payment or realization exceeds such limitation, and this Guaranty as limited
shall in all events remain in full force and effect and be fully enforceable
against the Guarantor. This Section is intended solely to reserve the rights of
the Agent and the Banks hereunder against the Guarantor in such proceeding to
the maximum extent permitted by Applicable Insolvency Laws and neither the
Guarantor, the Borrower, any other guarantor of the Obligations nor any Person
shall have any right, claim or defense under this Section that would not
otherwise be available under Applicable Insolvency Laws in such proceeding.

        Section 4. Continuing Guaranty. This Guaranty is an absolute,
unconditional and continuing guaranty of payment and performance of the
Obligations, and the obligations of the Guarantor hereunder shall not be
released, in whole or in part, by any action or thing which might, but for this
provision of this Guaranty, be deemed a legal or equitable discharge of a surety
or guarantor, other than irrevocable payment and performance in full of the
Obligations. No notice of the Obligations to which this Guaranty may apply, or
of any renewal or extension thereof need be given to the Guarantor and none of
the foregoing acts shall release the Guarantor from liability hereunder. The
Guarantor hereby expressly waives (a) demand of payment, presentment, protest,
notice of dishonor, nonpayment or nonperformance on any and all forms of the
Obligations; (b) notice of acceptance of this Guaranty and notice of any
liability to which it may apply; (c) all other notices and demands of any kind
and description relating to the Obligations now or hereafter provided for by any
agreement, statute, law, rule or regulation; and (d) any and all defenses of the
Borrower pertaining to the Obligations except for the defense of discharge by
payment. The Guarantor shall not be exonerated with respect to the Guarantor's
liabilities under this Guaranty by any act or thing except irrevocable payment
and performance of the Obligations, it being the purpose and intent of this
Guaranty that the Obligations constitute the direct and primary obligations of
the Guarantor and that the covenants, agreements and all obligations of the
Guarantor hereunder be absolute, unconditional and irrevocable. The Guarantor
shall be and remain liable for any deficiency remaining after foreclosure of any
mortgage, deed of trust or security agreement securing all or any part of the
Obligations, whether or not the liability of the Borrower or any other Person
for such deficiency is discharged pursuant to statute, judicial decision or
otherwise. The acceptance of this Guaranty by the Agent is not intended and does
not release any liability previously existing of any guarantor or surety of any
indebtedness of the Borrower to the Agent and the Banks.

        Section 5. Other Transactions. The Agent and the Banks are expressly
authorized (a) to exchange, surrender or release with or without consideration
any or all collateral and security which may at any time be placed with any of
them by the Borrower or by any other Person, or to forward or deliver any or all
such collateral and security directly to the Borrower for collection and
remittance or for credit,

2

--------------------------------------------------------------------------------




or to collect the same in any other manner without notice to the Guarantor; and
(b) to amend, modify, extend or supplement the Credit Agreement, any note or
other instrument evidencing the Obligations or any part thereof and any other
agreement with respect to the Obligations, waive compliance by the Borrower or
any other Person with the respective terms thereof and settle or compromise any
of the Obligations without notice to the Guarantor and without in any manner
affecting the absolute liabilities of the Guarantor hereunder. No invalidity,
irregularity or unenforceability of all or any part of the Obligations or of any
security therefor or other recourse with respect thereto shall affect, impair or
be a defense to this Guaranty. The liabilities of the Guarantor hereunder shall
not be affected or impaired by any failure, delay, neglect or omission on the
part of the Agent or the Banks to realize upon any of the Obligations of the
Borrower to the Agent or the Banks, or upon any collateral or security for any
or all of the Obligations, nor by the taking by the Agent or any Bank of (or the
failure to take) any other guaranty or guaranties to secure the Obligations, nor
by the taking by the Agent or any Bank of (or the failure to take or the failure
to perfect its security interest in or other lien on) collateral or security of
any kind. No act or omission of the Agent or any Bank, whether or not such
action or failure to act varies or increases the risk of, or affects the rights
or remedies of the Guarantor, shall affect or impair the obligations of the
Guarantor hereunder. The Guarantor acknowledges that this Guaranty is in effect
and binding without reference to whether this Guaranty is signed by any other
Person or Persons, that possession of this Guaranty by the Agent shall be
conclusive evidence of due delivery hereof by the Guarantor and that this
Guaranty shall continue in full force and effect, both as to the Obligations
then existing and/or thereafter created, notwithstanding the release of or
extension of time to any other guarantor of the Obligations or any part thereof.

        Section 6. Actions Not Required. The Guarantor hereby waives any and all
right to cause a marshalling of the assets of the Borrower or any other action
by any court or other governmental body with respect thereto or to cause the
Agent or any Bank to proceed against any security for the Obligations or any
other recourse which the Agent or any Bank may have with respect thereto and
further waives any and all requirements that the Agent or any Bank institute any
action or proceeding at law or in equity, or obtain any judgment, against the
Borrower or any other Person, or with respect to any collateral security for the
Obligations, as a condition precedent to making demand on or bringing an action
or obtaining and/or enforcing a judgment against, the Guarantor upon this
Guaranty. The Guarantor further acknowledges that time is of the essence with
respect to the Guarantor's obligations under this Guaranty. Any remedy or right
hereby granted which shall be found to be unenforceable as to any Person or
under any circumstance, for any reason, shall in no way limit or prevent the
enforcement of such remedy or right as to any other Person or circumstance, nor
shall such unenforceability limit or prevent enforcement of any other remedy or
right hereby granted.

        Section 7. Subrogation. The Guarantor shall not exercise any right of
subrogation until such time as all Obligations shall have been indefeasably paid
in full in cash and all commitments to extend credit terminated. In the case of
the liquidation, winding-up or bankruptcy of the Borrower (whether voluntary or
involuntary) or in the event that the Borrower shall make an arrangement or
composition with its creditors, the Agent and the Banks shall have the right to
rank first for their full claim and to receive all distributions or other
payments with respect thereto until their claims have been paid in full, and the
Guarantor shall continue to be liable to the Agent and the Banks for any balance
of the Obligations which may be owing to the Agent and/or the Banks by the
Borrower. The Guarantor, to the extent permitted by law, irrevocably releases
and waives any subrogation rights or right of contribution or indemnity (whether
arising by operation of law, contract or otherwise) it may have against the
Borrower if and to the extent any such right or rights would give rise to a
claim under the U.S. Bankruptcy Code that payments or transfers to the Agent or
the Banks with respect to the Obligations constitute a preference in favor of
the Guarantor or a claim under the Bankruptcy Code that any such preference is
recoverable from the Agent or the Banks.

3

--------------------------------------------------------------------------------




        Section 8. Application of Payments. Any and all payments upon the
Obligations made by the Guarantor or by any other Person, and/or the proceeds of
any or all collateral or security for any of the Obligations, will be applied by
the Agent in accordance with the terms of the Credit Agreement.

        Section 9. Recovery of Payment. If any payment received by the Agent or
any Bank and applied to the Obligations is subsequently set aside, recovered,
rescinded or required to be returned for any reason (including, without
limitation, the bankruptcy, insolvency or reorganization of the Borrower or any
other obligor), the Obligations to which such payment was applied shall for the
purposes of this Guaranty be deemed to have continued in existence,
notwithstanding such application, and this Guaranty shall be enforceable as to
such Obligations as fully as if such application had never been made. References
in this Guaranty to amounts "irrevocably paid" or to "irrevocable payment" refer
to payments that cannot be set aside, recovered, rescinded or required to be
returned for any reason.

        Section 10. Borrower's Financial Condition. The Guarantor is familiar
with the financial condition of the Borrower, and the Guarantor has executed and
delivered this Guaranty based on the Guarantor's own judgment and not in
reliance upon any statement or representation of the Agent or any Bank. Neither
the Agent nor any Bank shall have any obligation to provide the Guarantor with
any advice whatsoever or to inform the Guarantor at any time of the Agent's or
any Bank's actions, evaluations or conclusions on the financial condition or any
other matter concerning the Borrower.

        Section 11. Remedies. All remedies afforded to the Agent by reason of
this Guaranty are separate and cumulative remedies and it is agreed that no one
of such remedies, whether or not exercised by the Agent, shall be deemed to be
in exclusion of any of the other remedies available to the Agent and no one of
such remedies shall in any way limit or prejudice any other legal or equitable
remedy which the Agent may have hereunder and with respect to the Obligations.
Mere delay or failure to act shall not preclude the exercise or enforcement of
any rights and remedies available to the Agent.

        Section 12. Bankruptcy of the Borrower. The Guarantor expressly agrees
that the liabilities and obligations of the Guarantor under this Guaranty shall
not in any way be impaired or otherwise affected by the institution by or
against the Borrower or any other Person of any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or any other similar
proceedings for relief under any bankruptcy law or similar law for the relief of
debtors and that any discharge of any of the Obligations pursuant to any such
bankruptcy or similar law or other law shall not diminish, discharge or
otherwise affect in any way the obligations of the Guarantor under this
Guaranty, and that upon the institution of any of the above actions, such
obligations shall be enforceable against the Guarantor.

        Section 13. Costs and Expenses. The Guarantor will pay or reimburse the
Agent on demand for all out-of-pocket expenses (including in each case all
reasonable fees and expenses of counsel) incurred by the Agent arising out of or
in connection with the enforcement of this Guaranty against the Guarantor or
arising out of or in connection with any failure of the Guarantor to fully and
timely perform the obligations of the Guarantor hereunder.

        Section 14. Waivers and Amendments. This Guaranty can be waived,
modified, amended, terminated or discharged only explicitly in a writing signed
by the Agent. A waiver so signed shall be effective only in the specific
instance and for the specific purpose given.

        Section 15. Notices. Any notice or other communication to any party in
connection with this Guaranty shall be in writing and shall be sent by manual
delivery, telegram, telex, facsimile transmission, overnight courier or United
States mail (postage prepaid) addressed to such party at the address specified
on the signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing. All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by telegram, telex or

4

--------------------------------------------------------------------------------




facsimile transmission, from the first business day after the date of sending if
sent by overnight courier, or from four days after the date of mailing if
mailed.

        Section 16. Guarantor Acknowledgements. The Guarantor hereby
acknowledges that (a) counsel has advised the Guarantor in the negotiation,
execution and delivery of this Guaranty, (b) the Agent and the Banks have no
fiduciary relationship to the Guarantor, the relationship being solely that of
debtor and creditor, and (c) no joint venture exists between the Guarantor and
the Agent or the Banks.

        Section 17. Representations and Warranties. The Guarantor hereby
represents and warrants to the Agent for the benefit of the Agent and the Banks
that it is a corporation, organized, validly existing and in good standing under
the laws of the State of California and has the power and authority and the
legal right to own and operate its properties and to conduct the business in
which it is currently engaged. The Guarantor further represents and warrants to
the Agent that:

        17(a) It has the power and authority and the legal right to execute and
deliver, and to perform its obligations under, this Guaranty and the other Loan
Documents to which it is a party and has taken all necessary action required by
its form of organization to authorize such execution, delivery and performance.

        17(b) This Guaranty and the other Loan Documents to which it is a party
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

        17(c) The execution, delivery and performance of this Guaranty and the
other Loan Documents to which it is a party will not (i) violate any provision
of any law, statute, rule or regulation or any order, writ, judgment,
injunction, decree, determination or award of any court, governmental agency or
arbitrator presently in effect having applicability to it, (ii) violate or
contravene any provision of its organizational documents, or (iii) result in a
breach of or constitute a default under any indenture, loan or credit agreement
or any other agreement, lease or instrument to which it is a party or by which
it or any of its properties may be bound or result in the creation of any lien
thereunder. It is not in default under or in violation of any such law, statute,
rule or regulation, order, writ, judgment, injunction, decree, determination or
award or any such indenture, loan or credit agreement or other agreement, lease
or instrument in any case in which the consequences of such default or violation
could have a material adverse effect on its business, operations, properties,
assets or condition (financial or otherwise).

        17(d) No order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by, any governmental
or public body or authority is required on its part to authorize, or is required
in connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, this Guaranty or the other Loan
Documents to which it is a party.

        17(e) There are no actions, suits or proceedings pending or, to its
knowledge, threatened against or affecting it or any of its properties before
any court or arbitrator, or any governmental department, board, agency or other
instrumentality which, if determined adversely to it, would have a material
adverse effect on its business, operations, property or condition (financial or
otherwise) or on its ability to perform its obligations hereunder or under the
other Loan Documents to which it is a party.

        17(f) It expects to derive benefits from the transactions resulting in
the continuation of the Obligations. The Agent may rely conclusively on the
continuing warranty, hereby made, that it continues to be benefitted by the
Agent's and the Banks' extension of credit accommodations to the Borrower and
neither the Agent nor any Bank shall have any duty to inquire into or confirm

5

--------------------------------------------------------------------------------






the receipt of any such benefits, and this Guaranty shall be effective and
enforceable by the Agent without regard to the receipt, nature or value of any
such benefits.

        Section 18. Continuing Guaranty; Assignments under Credit Agreement.
This Guaranty shall (a) remain in full force and effect until irrevocable
payment in full of the Obligations and the expiration of the obligations, if
any, of the Agent and the Banks to extend credit accommodations to the Borrower,
(b) be binding upon the Guarantor, its successors and assigns and (c) inure to
the benefit of, and be enforceable by, the Agent and the Banks and their
successors, transferees, and assigns. Without limiting the generality of the
foregoing clause (c), the Agent or any Bank may assign or otherwise transfer all
or any portion of its rights and obligations under the Credit Agreement to any
other Persons to the extent and in the manner provided in the Credit Agreement
and may similarly transfer all or any portion of its rights under this Guaranty
to such Persons.

        Section 19. Reaffirmation. The Guarantor agrees that when so requested
by the Agent from time to time it will promptly execute and deliver to the Agent
a written reaffirmation of this Guaranty in such form as the Agent may require.

        Section 20. Revocation. Notwithstanding any other provision hereof, the
Guarantor may revoke this Guaranty prospectively as to future transactions by
written notice to that effect actually received by the Agent. No such revocation
shall release, impair or affect in any manner any liability hereunder with
respect to Obligations created, contracted, assumed or incurred prior to receipt
by the Agent of written notice of revocation, or Obligations created,
contracted, assumed or incurred after receipt of such notice pursuant to any
contract entered into by the Agent prior to receipt of such notice, or any
renewals or extensions thereof, theretofore or thereafter made, or any interest
accrued or accruing on such Obligations, or all other costs, expenses and
attorneys' fees arising from such Obligations.

        Section 21. Governing Law and Construction. THE VALIDITY, CONSTRUCTION
AND ENFORCEABILITY OF THIS GUARANTY SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF, BUT
GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.
Whenever possible, each provision of this Guaranty and any other statement,
instrument or transaction contemplated hereby or relating hereto shall be
interpreted in such manner as to be effective and valid under such applicable
law, but, if any provision of this Guaranty or any other statement, instrument
or transaction contemplated hereby or relating hereto shall be held to be
prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty or any other statement, instrument or transaction contemplated hereby
or relating hereto.

        Section 22. Consent to Jurisdiction. AT THE OPTION OF THE AGENT, THIS
GUARANTY MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT SITTING
IN HENNEPIN COUNTY, MINNESOTA; AND THE GUARANTOR CONSENTS TO THE JURISDICTION
AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS
NOT CONVENIENT. IN THE EVENT THE GUARANTOR COMMENCES ANY ACTION IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS GUARANTY, THE AGENT AT ITS
OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

        Section 23. Waiver of Jury Trial. EACH OF THE GUARANTOR AND THE AGENT,
BY ITS ACCEPTANCE OF THIS GUARANTY, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL

6

--------------------------------------------------------------------------------




BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

        Section 24. Counterparts. This Guaranty may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

        Section 25. General. All representations and warranties contained in
this Guaranty or in any other agreement between the Guarantor and the Agent
shall survive the execution, delivery and performance of this Guaranty and the
creation and payment of the Obligations. Captions in this Guaranty are for
reference and convenience only and shall not affect the interpretation or
meaning of any provision of this Guaranty. All incorporation by reference of
covenants, terms, definitions or other provisions from other agreements are
incorporated into this Guaranty as if such provisions were fully set forth
herein, and such incorporation shall include all necessary definitions and
related provisions from such other agreements but including only amendments
thereto agreed to by the Agent, and shall survive any termination of such other
agreements until the Obligations have been indefeasibly paid in full and the
commitments of the Banks to advance funds to the Borrower have been terminated.

[Remainder of this page intentionally left blank.]

7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the
date first above written.

    GUARANTOR:
 
 
SILICON VALLEY EXPERT WITNESS GROUP, INC.
 
 
By:
/s/  J. GEOFFREY COLTON      

--------------------------------------------------------------------------------

J. Geoffrey Colton     Title: Director of Finance Address:       2570 W. El
Camino Real, Suite #650
Mountain View, California 94040
Fax: (650) 917-0701
Attention: Gary J. Summers      
with a copy to:
 
 
 
LECG
33 West Monroe Street, Suite 1850
Chicago, IL 60603
Attention: Marvin A. Tenenbaum, General Counsel
 
 
 
Address for Agent:
U.S. Bank National Association
800 Nicollet Mall—BC-MN-H03Q
Minneapolis, Minnesota 55402
Attention: Robert Rosati
 
 
 

[Signature Page to Silicon Valley Expert Witness Group, Inc. Guaranty]

S-1

--------------------------------------------------------------------------------






EXHIBIT E TO
FOURTH AMENDMENT TO
AMENDED AND RESTATED
CREDIT AGREEMENT



REAFFIRMATION OF GUARANTY AND SECURITY AGREEMENT


        This will confirm (a) that each of the undersigned hereby consents to
the terms of that Fourth Amendment to Amended and Restated Credit Agreement
dated concurrently herewith by and among LECG, LLC (the "Borrower"), the banks
party thereto (the "Banks") and U.S. Bank National Association, as agent for the
Banks (the "Agent") (the "Fourth Amendment") and to the execution, delivery and
consummation of the Fourth Amendment and the transactions contemplated thereby
by the Borrower; and (b) that the obligations of the Borrower to the Agent or
any Bank under the Amended and Restated Credit Agreement dated as of March 31,
2003 by and among the Borrower, the Banks and the Agent (the "Credit Agreement")
as amended by the Fourth Amendment constitute "Obligations" (as defined in the
Guaranty) of the Borrower to the Banks within the meaning of those certain
separate Guaranties dated November 12, 2003 and April 15, 2004, respectively, of
the undersigned to the Agent (as to each of the undersigned, the "Guaranty").
Each of the undersigned confirms to the Agent and the Banks that the Obligations
are and continue to be secured by the security interest granted by the
undersigned in favor of the Agent under those certain separate Security
Agreements dated as of November 12, 2003 and April 15, 2004, respectively, (as
amended, restated or otherwise modified, as to each of the undersigned, the
"Security Agreement"), and all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
the undersigned under its Guaranty or its Security Agreement, each as amended
hereby, and any and all other documents and agreements entered into with respect
to the obligations under its Guaranty or its Security Agreement, are
incorporated herein by reference and are hereby ratified and affirmed in all
respects by the undersigned.

  LECG CORPORATION   By   /s/  J. GEOFFREY COLTON      

--------------------------------------------------------------------------------

      Its   Director of Finance

--------------------------------------------------------------------------------


 
LECG FUNDING CORPORATION   By   /s/  J. GEOFFREY COLTON      

--------------------------------------------------------------------------------

      Its   Director of Finance

--------------------------------------------------------------------------------


 
LECG CANADA HOLDING, INC.   By   /s/  J. GEOFFREY COLTON      

--------------------------------------------------------------------------------

      Its   Director of Finance

--------------------------------------------------------------------------------

Exh E-1

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.56



FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
RECITALS
AGREEMENT

EXHIBIT A TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



EXHIBIT B TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



EXHIBIT C TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



EXHIBIT D TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



EXHIBIT E TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



REAFFIRMATION OF GUARANTY AND SECURITY AGREEMENT
